                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division


FARHAN MOHAMOUD TANI WARFAA,

                Plaintiff,

        V.                                                      l:05-cv-701 (LMB/JFA)

 YUSUF ABDIALI,

                Defendant.


                                             ORDER


       Before the Court is Defendant Yusuf Abdi Ali's First Motion for a Limited Enlargement

ofthe Ambit of Time Within Which It May File Objections to Plaintiffs Amended Pre-trial

Disclosures, and, Concomitantly, to Make Counter-designations Respecting Certain Deposition

Excerpts Listed as Exhibits by Plaintiff[Dkt. No. 182] the ("Motion"). Plaintiff has opposed

the Motion on the ground that defendant "fail[ed] to provide objections and counter-designations

to deposition transcripts" in a timely fashion "despite Plaintiffs sustained efforts" to work with

defendant's counsel and to resolve the matter amicably. The Court has reviewed the parties'

written submissions and finds that plaintiff did indeed undertake good-faith efforts to

accommodate defendant's counsel and that defendant has not demonstrated that there is good

cause to grant the Motion. Accordingly, it is hereby

       ORDERED that defendant's Motion [Dkt. No. 182] be and is DENIED.

       The Clerk is directed to forward copies ofthis Order to counsel of record.

       Entered this /9 day of March,2019.
Alexandria, Virginia

                                                                        /s/
                                                        Lconie M. Brinkerrm
                                                        United States District Judge
